 

Exhibit 10.5

 

EXECUTION VERSION

 

REINSTATEMENT AGREEMENT

 

THIS REINSTATEMENT AGREEMENT, dated as of June 26, 2020 (this “Agreement”), by
and among MFA Financial, Inc. and its undersigned affiliates, jointly and
severally (each, a “Seller Entity” and, collectively, the “Companies”), and the
buyer parties listed on Schedule 1 hereto (collectively, the “Participating
Counterparties”), recites and provides as follows:

 

RECITALS

 

A.                The Companies are party to various repurchase agreements,
including any amendments thereto, and other related agreements with the
Participating Counterparties, as well as certain other agreements with the
Participating Counterparties, including those set forth on Schedule 2 (such
agreements, collectively, the “Applicable Agreements”).

 

B.                 The Companies are party to that certain Forbearance
Agreement, dated as of April 10, 2020 (the “First Forbearance Agreement”), with
certain buyer parties listed on Schedule 1 thereto (the “First Forbearance
Counterparties”), and the forbearance period under the First Forbearance
Agreement ended on April 27, 2020.

 

C.                 The Companies are party to that certain Second Forbearance
Agreement, dated as of April 27, 2020 (the “Second Forbearance Agreement”), with
certain buyer parties listed on Schedule 1 thereto, and the forbearance period
under the Second Forbearance Agreement ended on June 1, 2020 (the forbearance
period from April 28, 2020, through June 1, 2020, is referred to herein as the
“Second Forbearance Period”).

 

D.                 The Companies are party to that certain Third Forbearance
Agreement, dated as of June 1, 2020 (the “Third Forbearance Agreement” and,
together with the First Forbearance Agreement and the Second Forbearance
Agreement, the “Forbearance Agreements”), with certain buyer parties listed on
Schedule 1 thereto, and the forbearance period under the Third Forbearance
Agreement is scheduled to end on June 26, 2020 (the forbearance period from June
1, 2020, through the date hereof is referred to herein as the “Third Forbearance
Period”).

 

E.                  The Companies acknowledge and agree that on or prior to the
date on which (a) this Agreement has been executed by the Companies and the
Participating Counterparties and (b) the matters set forth on Schedule 3 have
occurred (the “Effective Date”), various defaults and/or events of default
existed under the terms of one or more of the Applicable Agreements and the
Other Agreements with Participating Counterparties, including without
limitation, on account of (i) the failure by one or more Seller Entities to make
certain payments to the applicable Participating Counterparties under the
Applicable Agreements related to margin calls, requests for payments, other
payment provisions, financial covenants, or termination provisions, (ii) the
failure by one or more Seller Entities to deliver certain notices or
certificates to Participating Counterparties, (iii) cross-default provisions
under the Applicable Agreements, and/or (iv) the breach of certain
representations, warranties and covenants arising out of or related to the
circumstances described in clauses (i) – (iii) (collectively, the “Effective
Date Events of Default”).

 



 

 

 

F.                  The Companies have requested that the Participating
Counterparties waive any and all rights and remedies under the Applicable
Agreements and under applicable law and in equity relating to any and all of the
Effective Date Events of Default.

 

G.                 The Participating Counterparties have agreed to waive their
respective rights and remedies with respect to the Effective Date Events of
Default on the terms and subject to the conditions set forth in this Agreement.

 

H.                 Certain capitalized terms in this Agreement are defined in
Section 20.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the promises, mutual covenants,
releases, and agreements herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                  Effective Date Events of Default. Effective as of the
Effective Date, each Participating Counterparty hereby irrevocably, absolutely,
and permanently waives the Effective Date Events of Default arising under the
Applicable Agreements and the Other Agreements to which such Participating
Counterparty is a party and any and all rights and remedies of such
Participating Counterparty arising as a result of such Effective Date Events of
Default.

 

2.                  Reinstatement. As of the Effective Date, the Third
Forbearance Agreement is hereby terminated and each Participating Counterparty
hereby reinstates each of its Applicable Agreements and Other Agreements on its
individual terms except as overridden by Section 3 hereof.

 

3.                  Override. Each of the Participating Counterparties and each
of the Companies hereby agree that, as of the Effective Date,

 

(i)the occurrence of any Event of Default in any Applicable Agreement or any
Other Agreement entered into by a Participating Counterparty or its affiliates
and any Seller Entity or Affiliate shall constitute an Event of Default under
all Applicable Agreements and Other Agreements between such Participating
Counterparty and its affiliates, on the one hand, and all Seller Entities and
Affiliates, on the other hand; provided, however, for the avoidance of doubt,
that the cross-default provisions set forth in this Section 3(i) are in addition
to and do not supersede any cross-default provisions in any Applicable Agreement
or Other Agreement;

 



2 

 

 

(ii)to the extent not specifically authorized in any Applicable Agreement or any
Other Agreement, all Applicable Agreements and Other Agreements are hereby
overridden to provide that any Participating Counterparty or affiliate party
thereto, without prior notice to any Seller Entity or its Affiliates, any such
notice being expressly waived by the applicable Seller Entity or its Affiliates
to the extent permitted by applicable law, may set-off and appropriate and apply
against any obligation of any Seller Entity or its Affiliates to such
Participating Counterparty or any of its affiliates arising under any such
Applicable Agreement or Other Agreement any and all cash, collateral, and
deposits (general or special, time or demand, provisional or final), in any
currency (including, without limitation, any amounts held in prime brokerage
accounts), and any other obligations (including to return excess margin),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from such Participating Counterparty or any affiliate thereof to
or for the credit or the account of any Seller Entity or Affiliates thereof, but
only to the extent the obligations under such Applicable Agreement or Other
Agreement are recourse obligations to MFA Financial, Inc. or such Affiliates.
Such Participating Counterparty and its affiliates agree to promptly notify the
applicable Seller Entity or Affiliates thereof after any such set-off and
application made by such Participating Counterparty or any affiliate thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. For the avoidance of doubt, the set-off provisions
set forth in this Section 3(ii) are in addition to and do not supersede any
set-off provisions in any Applicable Agreement or Other Agreement; and

 

(iii)to the extent one or more Seller Entities were required by an Applicable
Agreement to deliver notices or certificates to a Participating Counterparty
prior to the Effective Date or such delivery requirement was triggered by the
occurrence of an event occurring on or prior to the Effective Date, such
requirement is hereby waived.

 

4.                  Release of Security Interest and Direction to Collateral
Agent. Each of the Participating Counterparties hereby (i) terminates and
releases any security interest in or lien on the Designated Assets (as defined
in the First Forbearance Agreement) that it has; (ii) waives and releases any
and all rights it has related to Designated Assets or otherwise arising under
the Security and Collateral Agency Agreement (other than contingent
indemnification rights set forth in Section 6.6 thereof); and (iii) agrees that
the Security and Collateral Agency Agreement is hereby terminated and shall be
of no further force and effect, subject to the terms thereof that expressly
survive such termination and as set forth in the last sentence of this
paragraph. The Companies are hereby authorized to file termination statements
with respect to all financing statements filed under the Uniform Commercial Code
or other applicable law on behalf of the Collateral Agent with respect to the
liens granted under the Security and Collateral Agency Agreement. Pursuant to
Section 5.2 of the Security and Collateral Agency Agreement, each of the
Participating Counterparties hereby directs the Collateral Agent to make,
execute, endorse, acknowledge, and/or deliver such agreements, documents,
instruments and further assurances and take such other actions as may be
reasonably necessary or advisable to terminate the Security and Collateral
Agency Agreement, all Deposit Account Control Agreements entered into under
Section 7.3 of the Security and Collateral Agency Agreement, and to terminate,
modify, or revoke all servicer side letters delivered under the Security and
Collateral Agency Agreement. For the avoidance of doubt, the foregoing release
shall have no effect on collateral and/or security interests granted under
Applicable Agreements or Other Agreements. Pursuant to Section 5.2 of the
Security and Collateral Agency Agreement, the Participating Counterparties
hereby certify to the Collateral Agent that, as of the date hereof, and as
confirmed by MFA Financial, Inc., they collectively represent the Majority
Participating Counterparties (as defined in the Security and Collateral Agency
Agreement). The Participating Counterparties agree that all action taken by the
Collateral Agent in connection with this “Authorization and Direction” is
covered by the fee and indemnification provisions set forth in the Security and
Collateral Agency Agreement and that Wilmington Trust, National Association
shall be fully indemnified by the Participating Counterparties in connection
with action taken pursuant to this Authorization and Direction, except to the
extent resulting from the Collateral Agent’s gross negligence or willful
misconduct.

 



3 

 

 

5.                  Interest Rate. As of the Effective Date, notwithstanding any
term in any Applicable Agreement, Other Agreement, or any of the Forbearance
Agreements to the contrary, the rate of interest or the pricing rate, as
applicable, that shall accrue on any and all obligations of any Seller Entity
owed to each Participating Counterparty under such Applicable Agreement or Other
Agreement shall be the non-default rate of interest or pricing rate, as
applicable, specified in such Applicable Agreement or Other Agreement (including
as amended in connection herewith or from time to time hereafter).

 

6.                  Application of Cash Margin. Within three (3) business days
following the Effective Date, each Participating Counterparty shall apply all
cash margin held in connection with transactions under an Applicable Agreement
to the accrued and unpaid interest and outstanding principal owed under such
Applicable Agreement.

 

7.                  Repo Tracker. Within three (3) business days after the
receipt of a notice from a Seller Entity, which notices may be delivered from
time to time, the applicable Participating Counterparty shall take actions
within such Participating Counterparty’s control to have the DTC repo tracker
turned “on” with respect to assets subject to the Applicable Agreements
identified in such notice.

 

8.                  Payment Covenants by the Companies. The Companies hereby
covenant that:

 

(a)within three (3) business days after receipt of an invoice therefor following
the Effective Date, the Companies shall pay the reasonable fees and
out-of-pocket expenses of counsel and other professional advisors to each
counsel and professional advisor for the Participating Counterparties and the
Collateral Agent incurred on or prior to the Effective Date; and

 

(b)within five (5) business days following the Effective Date, the Companies
shall make a payment to each Participating Counterparty in the amount of all
accrued and unpaid interest, if any, accrued at the Contractual Rate (as defined
in the Second Forbearance Agreement and the Third Forbearance Agreement) in
excess of the Common Rate (as defined in the Second Forbearance Agreement and
the Third Forbearance Agreement) during the Second Forbearance Period and the
Third Forbearance Period.

 

9.                  Representations and Warranties by All Parties. Each of the
parties hereto hereby represents and warrants that each of the following
statements is true, accurate and complete as to such party as of the date
hereof:

 

(a)Such party has carefully read and fully understood all of the terms and
conditions of this Agreement;

 

(b)Such party has consulted with, or had a full and fair opportunity to consult
with, an attorney regarding the terms and conditions of this Agreement;

 



4 

 

 

(c)Such party has had a full and fair opportunity to participate in the drafting
of this Agreement;

 

(d)Such party is freely, voluntarily, knowingly, and intelligently entering into
this Agreement;

 

(e)In entering into this Agreement, such party has not relied upon any
representation, warranty, covenant or agreement not expressly set forth herein
or in its respective Applicable Agreement;

 

(f)This Agreement has been duly authorized and validly executed and delivered by
such party and constitutes such party’s legal, valid and binding obligation,
enforceable in accordance with its terms;

 

(g)Such party is executing this Agreement and agreeing to be bound on account of
all Applicable Agreements to which it is a party; and

 

(h)Such party is duly organized, validly existing and in good standing under the
laws of its jurisdiction of formation and has the full power and legal authority
to execute this Agreement, consummate the transactions contemplated hereby, and
perform its obligations hereunder.

 

10.              Releases. Upon execution of this Agreement by each of the
Companies and each of the Participating Counterparties, the Companies, on behalf
of themselves and their successors or assigns (collectively, the “Releasing
Parties”), release, waive and forever discharge (and further agree not to
allege, claim or pursue) any and all claims, rights, causes of action,
counterclaims or defenses of any kind whatsoever whether at law, in equity or
otherwise (including, without limitation, any claims relating to (i) the making
or administration of transactions under the Applicable Agreements, Other
Agreements and Forbearance Agreements (including any acts or omissions in
respect of margin calls, close-outs, related valuations, and notice
requirements), including, without limitation, any such claims and defenses based
on fraud, mistake, duress, usury or misrepresentation, or any other claim based
on so-called “lender liability” theories, (ii) any covenants, agreements, duties
or obligations set forth in the Applicable Agreements, Other Agreements or
Forbearance Agreements, (iii) increased financing costs, interest or other
carrying costs, (iv) penalties, lost profits or loss of business opportunity,
(vi) legal, accounting and other administrative or professional fees and
expenses and incidental, consequential and punitive damages payable to third
parties, (vii) damages to business reputation, (viii) any claims arising under
11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under any other
federal, state or foreign law equivalent, or (ix) any claims arising from any
actual or alleged decline in the value of any assets under Applicable Agreements
or Other Agreements prior to the Effective Date), which any of the Releasing
Parties might otherwise have or may have against the Participating
Counterparties, their present or former subsidiaries and affiliates or any of
the officers directors, employees, attorneys or other representatives or agents
of any of the foregoing (collectively, the “Releasees”), in each case, on
account of any conduct, condition, act, omission, event, contract, liability,
obligation, demand, covenant, promise, indebtedness, claim, right, cause of
action, suit, damage, defense, judgment, circumstance or matter of any kind
whatsoever which existed, arose or occurred at any time prior to the Effective
Date relating to the Applicable Agreements, the Other Agreements, this Agreement
and/or the transactions contemplated thereby or hereby (any of the foregoing, a
“Claim”). Each of the Releasing Parties expressly acknowledges and agrees, with
respect to the Claims, that it waives, to the fullest extent permitted by
applicable law, any and all provisions, rights, and benefits conferred by any
applicable U.S. federal or state law, or any principle of U.S. common law, that
would otherwise limit a release or discharge of any unknown Claims pursuant to
this paragraph. Furthermore, each of the Releasing Parties hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released and/or discharged
by the Releasing Parties pursuant to this paragraph. The foregoing release,
covenant and waivers of this paragraph shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby or the termination of the Applicable Agreements, the Other Agreements,
this Agreement or any provision thereof.

 



5 

 

 

11.              No Waiver of Rights or Remedies. The Participating
Counterparties and the Companies agree that except as expressly set forth
herein, nothing in this Agreement or the performance by the parties of their
respective obligations hereunder constitutes or shall be deemed to constitute a
waiver of any of the parties’ rights or remedies under the terms of such
Applicable Agreement or applicable law, all of which are hereby reserved,
including without limitation, (i) any rights that the Participating
Counterparties may have to charge interest at a post-default rate under the
terms of such Applicable Agreement based on any defaults, events of default, or
termination events based on facts or circumstances arising after the Effective
Date, and (ii) any rights or remedies in connection with any bankruptcy
proceedings in respect of a Seller Entity (to which this Agreement shall not
apply). Except as expressly set forth in this Agreement, this Agreement is not
intended to be, and shall not be deemed or construed to be, an amendment,
supplement, modification, cure, satisfaction, reinstatement, novation, or
release of the Applicable Agreements or any indebtedness incurred thereunder or
evidenced thereby. This Agreement is limited in nature and nothing herein shall
be deemed to establish a custom or course of dealing between any Participating
Counterparty and any Seller Entity. Except as expressly set forth in this
Agreement, this Agreement shall not extinguish the obligations for the payment
of money outstanding under any Applicable Agreement or discharge or release any
collateral or other security therefor.

 

12.              Safe Harbor. Each of the parties hereto intends (i) for this
Agreement to qualify for the safe harbor treatment provided by the Bankruptcy
Code and for each of the Participating Counterparties to be entitled to all of
the rights, benefits and protections afforded to Persons under the Bankruptcy
Code with respect to a “repurchase agreement” as defined in Section 101(47) of
the Bankruptcy Code, a “securities contract” as defined in Section 741(7) of the
Bankruptcy Code and a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code, and that all payments and other transfers made under or
pursuant to this Agreement are deemed “margin payments” or “settlement
payments,” as defined in Section 741 of the Bankruptcy Code and (ii) that each
Participating Counterparty (for so long as such Participating Counterparty is a
“financial institution,” “financial participant” or other entity listed in
Section 555, 559, 561, 362(b)(6), 362(b)(7) or 362(b)(27) of the Bankruptcy
Code) shall be entitled to, without limitation, the liquidation, termination,
acceleration, netting, set-off, and non-avoidability rights afforded to parties
such as such Participating Counterparty to “repurchase agreements” pursuant to
Sections 559, 362(b)(7) and 546(f) of the Bankruptcy Code, “securities
contracts” pursuant to Sections 555, 362(b)(6) and 546(e) of the Bankruptcy Code
and “master netting agreements” pursuant to Sections 561, 362(b)(27) and 546(j)
of the Bankruptcy Code. The parties hereto further acknowledge and agree that if
any Participating Counterparty is an “insured depository institution,” as such
term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then
this Agreement hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to this Agreement would render such
definition inapplicable). The parties hereto further acknowledge and agree that
this Agreement constitutes a “netting contract” as defined in and subject to
Title IV of the Federal Deposit Insurance Corporation Improvement Act of 1991
(“FDICIA”) and each payment entitlement and payment obligation under any
Transaction shall constitute a “covered contractual payment entitlement” or
“covered contractual payment obligation,” respectively, as defined in and
subject to FDICIA (except insofar as a party is not a “financial institution” as
that term is defined in FDICIA). The parties agree that the terms of Section 1
and Section 2 and the related defined terms of the form of bilateral template
entitled “Full-Length Omnibus (for use between U.S. G-SIBs and Corporate
Groups)” published by ISDA on November 2, 2018 (currently available on the 2018
ISDA U.S. Resolution Stay Protocol page at www.isda.org), are hereby
incorporated into and form a part of this Agreement, and for such purposes this
Agreement shall be deemed a “Covered Agreement,” each party that is a Covered
Entity shall be deemed a “Covered Entity” and each party (whether or not it is a
Covered Entity) shall be deemed a “Counterparty Entity” with respect to each
other party that is a Covered Entity. For purposes of the foregoing sentence
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 



6 

 

 

13.              Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, notwithstanding its conflict
of laws principles or any other rule, regulation or principle that would result
in the application of any other state’s law (other than Section 5-1401 of the
New York General Obligations Law).

 

(b)EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
STATE OF NEW YORK AND APPELLATE COURTS FROM EITHER OF THEM AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS.

 

(c)EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 



7 

 

 

14.              Entire Agreement. This Agreement, together with all Applicable
Agreements to which the parties are bound, the First Forbearance Agreement, the
Second Forbearance Agreement, the Third Forbearance Agreement, and the Security
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede all prior and contemporaneous agreements
and understandings relating to any Effective Date Events of Default.

 

15.              Modifications. No part or provision of this Agreement may be
changed, modified, waived, discharged or terminated except by mutual written
agreement of all of the parties hereto; provided, however, that modifications or
amendments to the provisions of Sections 3, 5, and 7 of this Agreement may be
further amended by the parties to and in accordance with the terms of, each
Applicable Agreement.

 

16.              Defined Terms. The definitions set forth in this Agreement are
for convenience only and shall have no bearing on the characterization of any
agreement or qualification of any agreement for the protections afforded in 11
U.S.C. §§ 362, 546, 553, 555-561.

 

17.              Successors and Assigns. This Agreement shall inure to the
benefit of and bind each of the parties and their respective successors and
assigns.

 

18.              Headings. The headings used in this Agreement are for
convenience only and will not be deemed to limit, amplify or modify, the terms
of this Agreement.

 

19.              Counterparts. This Agreement may be executed in counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument, and the
words “executed,” “signed,” “signature,” and words of like import as used above
and elsewhere in this Agreement or in any other certificate, agreement or
document related to this transaction may include, in addition to manually
executed signatures, images of manually executed signatures transmitted by
facsimile or other electronic format (including, without limitation, “pdf,”
“tif” or “jpg”) and other electronic signatures (including, without limitation,
any electronic sound, symbol, or process, attached to or logically associated
with a contract or other record and executed or adopted by a person with the
intent to sign the record).  The use of electronic signatures and electronic
records (including, without limitation, any contract or other record created,
generated, sent, communicated, received, or stored by electronic means) shall be
of the same legal effect, validity and enforceability as a manually executed
signature or use of a paper-based record-keeping system to the fullest extent
permitted by applicable law, including the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act and any other applicable law, including, without limitation, any
state law based on the Uniform Electronic Transactions Act or the Uniform
Commercial Code.

 

20.              Certain Definitions.

 

(a)“Affiliate” shall mean any subsidiary of MFA Financial, Inc., but only to the
extent of the ownership interests of MFA Financial, Inc. directly or indirectly
in such subsidiary.

 



8 

 

 

(b)“Collateral Agent” shall mean Wilmington Trust, National Association, as
collateral agent for the Participating Counterparties, or such other collateral
agent as agreed by the Companies and the Participating Counterparties.

 

(c)“Other Agreements” shall mean repurchase agreements and other agreements
among a Seller Entity or its Affiliates on the one hand and a Participating
Counterparty or an affiliate thereof on the other hand, which such parties have
hitherto entered into, or may enter into, from time to time, that is other than
an Applicable Agreement, and are recourse obligations to MFA Financial, Inc. or
its Affiliates.

 

(d)“Security and Collateral Agency Agreement” shall mean that certain Security
and Collateral Agency Agreement dated as of April 10, 2020, among the Companies,
Wilmington Trust, National Association, as collateral agent for the First
Forbearance Counterparties, and the First Forbearance Counterparties.

 

(e)“Security Documents” shall mean the Security and Collateral Agency Agreement,
and any custodial, account or other agreements perfecting the liens granted in
the Security and Collateral Agency Agreement, each in form and substance
satisfactory to the First Forbearance Counterparties.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 



9 

 

 

SELLER ENTITIES:

 

 



Signature Page to MFA Reinstatement Agreement

 

 



 

 

 



  MFA Securitization Holdings LLC,   as a Seller Entity       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: Vice President

 



11 

 

 



  MFResidential Assets I, LLC, as a Seller   Entity       By: /s/ Lori Samuels  
Name: Lori Samuels   Title: Senior Vice President

 



12 

 

 



  MFA Securities Holdings LLC, as a   Seller Entity       By: /s/ Bryan Wulfsohn
  Name: Bryan Wulfsohn   Title: Vice President

 



13 

 

 



  MFA Kittiwake Investments Ltd., as a   Seller Entity       By: /s/ Bryan
Wulfsohn   Name: Bryan Wulfsohn   Title: Vice President

 















14 

 

 



  MFRA Trust 2014-1   MFRA Trust 2014-2   MFRA Trust 2015-1   MFRA Trust 2016-1
  MFRA Trust 2019-1   MFRA Trust 2019-2, each as a Seller Entity       By:
MFResidential Assets I, LLC,   as Administrator       By: /s/ Lori Samuels  
Name: Lori Samuels   Title: Senior Vice President

 



15 

 

 









 



  DIPLOMAT PROPERTY HOLDINGS CORP.,   as a Debtor       By: /s/ Bryan Wulfsohn  
    Name: Bryan Wulfsohn       Title: Vice President

 



 16 

 

 



  CLEEK INVESTMENT HOLDINGS LLC,   as a Debtor       By: /s/ Bryan Wulfsohn    
  Name: Bryan Wulfsohn       Title: Vice President

 



 17 

 

 



  BEAUMONT SECURITIES HOLDINGS, LLC,   as a Debtor       By: /s/ Lori Samuels  
    Name: Lori Samuels       Title: Senior Vice President

 



 18 

 

 



  DEEPWOOD RESIDENTIAL ASSETS, LLC,   as a Seller Entity       By: /s/ Bryan
Wulfsohn       Name: Bryan Wulfsohn       Title: Vice President

 



 19 

 

 





  DIPLOMAT PROPERTY MANAGER, LLC,   as a Seller Entity       By: /s/ Bryan
Wulfsohn       Name: Bryan Wulfsohn       Title: Vice President

 



 20 

 

 



  SPARTAN PROPERTY MANAGER, LLC,   as a Seller Entity       By: /s/ Bryan
Wulfsohn       Name: Bryan Wulfsohn       Title: Vice President

 



 21 

 

 



  MFA FINANCIAL, INC.,   as a Seller Entity and Guarantor       By: /s/ Lori
Samuels       Name: Lori Samuels       Title: Senior Vice President

 



 22 

 

 



  PARTICIPATING COUNTERPARTIES:

 



 23 

 

 

  ALPINE SECURITIZATION LTD, as a   Participating Counterparty, by CREDIT SUISSE
  AG, NEW YORK BRANCH as Attorney-in-Fact       By: /s/ Patrick Duggan      
Name: Patrick Duggan       Title: Vice President       By: /s/ Kevin Quinn      
Name: Kevin Quinn       Title: Vice President

 



 24 

 


 



  Bank of America, N.A., as a Participating   Counterparty       By: /s/ Michael
J. Berg       Name: Michael J. Berg       Title: Director

 



 25 

 

 



  BOFA SECURITIES, INC., as a Participating   Counterparty       By: /s/ Michael
J. Berg       Name: Michael J. Berg       Title: Director

 



 26 

 

 



  Barclays Bank PLC, as a Participating   Counterparty       By: /s/ Robert
Silverman       Name: Robert Silverman       Title: Managing Director

 



 27 

 

 



  Barclays Capital Inc., as a Participating   Counterparty       By: /s/ Robert
Silverman        Name: Robert Silverman       Title: Managing Director

 



 28 

 

 



  credit suisse ag, cayman islands   branch, as a Participating Counterparty    
  By: /s/ Elie Chau       Name: Elie Chau       Title: Vice President       By:
/s/ Ernest Calabrese       Name: Ernest Calabrese       Title: Authorized
Signatory

 



 29 

 

 



  Goldman Sachs Bank USA, as a   Participating Counterparty       By: /s/ Rajiv
Kamilla       Name: Rajiv Kamilla       Title: Authorized Signatory

 



 30 

 

 



  Goldman Sachs Lending Partners   LLC, as a Participating Counterparty      
By: /s/ Rajiv Kamilla       Name: Rajiv Kamilla       Title: Authorized
Signatory

 



 31 

 

 



  Goldman, Sachs & Co., as a Participating   Counterparty       By: /s/ Rajiv
Kamilla       Name: Rajiv Kamilla       Title: Authorized Signatory

 



 32 

 

 



  Wells Fargo Bank, N.A., as a Participating   Counterparty       By: /s/ Chris
Allbright       Name: Chris Allbright       Title: Assistant Vice President

 



 33 

 

 



  Wells Fargo Securities, LLC, as a   Participating Counterparty       By: /s/
Romona Lingerfelt       Name: Romona Lingerfelt       Title: Authorized
Signatory

 



 34 

 